Citation Nr: 1137728	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1974.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to eligibility for automobile and adaptive equipment or adaptive equipment only.

The Veteran testified before the undersigned at a September 2008 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In April 2010, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  The Veteran failed to report for a necessary VA examination in conjunction with his claim for a certificate of eligibility for an automobile and/or specially adapted equipment without good cause.

2.  The Veteran does not have service-connected disability or disabilities resulting in the loss, or permanent loss of use, of at least one foot or a hand; impairment of vision, or ankylosis of a knee or ankle.



CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and/or specially adapted equipment have not been met.  38 U.S.C.A. §§ 3901, 3902(b)(2), 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.350(a)(2), 3.808, 3.655(b), 4.63, 4.124a, DC 8521 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in April 2010, the RO notified the Veteran of the evidence needed to substantiate his claim for a certificate of eligibility for an automobile and/or specially adapted equipment.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the April 2010 letter.  

There was a timing deficiency in that the April 2010 letter was sent after the initial adjudication of the claim.  This timing deficiency was cured by readjudication of the claim in a July 2011 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

Nevertheless, at the Veteran's September 2008 hearing, the undersigned identified the issue on appeal (entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment), asked him about the symptoms associated with his service-connected left foot disability, and asked him about any outstanding medical opinions pertaining to loss of use of the left foot to ensure that all relevant records were obtained.  The Board also sought to suggest the submission of additional evidence by remanding the claim so that the April 2010 letter could be issued.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.

The Veteran has reported that he applied for Social Security Administration (SSA) disability benefits for a psychiatric disability.  In June 2000, the AOJ sent a letter to SSA and requested all available records pertaining to the Veteran's claim.  SSA responded that the Veteran's records could not be located and that they might have been destroyed because they met the criteria for destruction.  Therefore, the Board finds that any further efforts to obtain SSA disability records would be futile.  38 C.F.R. § 3.159(c)(1).

Nevertheless, any SSA disability records pertaining to a psychiatric disability are not relevant to the current claim for eligibility for an automobile and/or specially adapted equipment because, as explained below, the only basis for such eligibility in this case would be the symptoms associated with the Veteran's service-connected left foot disability.  Thus, as any available SSA disability records are not relevant to the issue on appeal, VA has no duty to attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

In its April 2010 remand, the Board instructed the AOJ to send the Veteran a notice letter pertaining to his claim in accordance with the VCAA and to schedule him for a VA examination to evaluate the current severity of the service-connected left foot disability in order to determine whether there was loss of use of the foot.  A VCAA notice letter was sent to the Veteran in April 2010.  

Furthermore, he was scheduled for a VA examination in September 2010; however he declined to appear for the examination without offering good cause.  Thus, the AOJ substantially complied with all of the Board's April 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

To warrant entitlement to automobile and adaptive equipment under 38 U.S.C.A. § 3901, the evidence must demonstrate service-connected disability (or disabilities) resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a veteran is entitled to adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  

The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Such a determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, and shortening of the lower extremity of 3 1/2 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8521.

The Veteran is service-connected for schizoaffective disorder, bipolar type and residuals of a fracture to the third and fourth metatarsals of the left foot.  He has not alleged, nor does the evidence reflect, that he suffers from vision impairment, loss of use of a hand, the actual loss of a foot, or any knee or hip disabilities.  Thus, the permanent loss of use of at least one foot is required for eligibility for an automobile and/or specially adapted equipment to be warranted.  38 C.F.R. § 3.808.

The most recent VA examination to assess the severity of the Veteran's service-connected left foot disability was conducted in December 1998.  The examination report reveals that he reported chronic left foot pain, mainly in the midtarsal area.  He had developed a callus or corn between the fourth and fifth toe in 1990 which was subsequently removed.  He did not take any medication for his foot problems.

Examination revealed that the Veteran was able to walk without a limp and was able to heel and toe walk despite complaints that he was unable to do so.  He was able to deep knee bend without any difficulty.  There was a small corn and clavus in the fifth and fourth interspaces, but there was no increased size of the left foot as compared to the right and no heat or erythema.  The midtarsal, inversion, eversion, dorsiflexion, and plantar flexion of the foot and ankle were all normal.  Ranges of motion of the toes were all normal, there were no calluses on the base of the foot, and the vascular status of the foot was normal.  

The Veteran was diagnosed as having status post fracture of the proximal third and fourth metatarsals of the left foot with no evidence of arthritis, residual angulation, or malunion.  The physician who conducted the examination concluded that there was no evidence of disability from the previous fracture of the left foot.

The evidence of record subsequent to the December 1998 VA examination reflects that the Veteran's service-connected left foot disability may have worsened since that time.  For example, in his June 2004 substantive appeal (VA Form 9) he reported that he experienced loss of use of the toes, he was unable to run, and he walked with a limp.  A December 2008 VA emergency department treatment note; however,  indicates that examination of the left foot revealed only mild swelling and erythema and decreased range of motion.

Therefore, in its April 2010 remand, the Board instructed the AOJ to schedule the Veteran for a new VA examination to assess the current severity of his service-connected left foot disability.  

In August 2010, the Appeals Management Center notified the Veteran that he was being scheduled for an examination and that if a claimant failed to report for an examination without good cause, the claim would be decided on the basis of the evidence of record, or "even denied."  He responded later than month, and seemed to indicate the he believed the evidence of record was sufficient to decide his claim.

At the time of his August 2010 letter, the Veteran had received the Board's remand explaining that it had found that an examination was necessary.  He should have been on notice that VA had found the evidence of record insufficient to grant his claim, inasmuch as the RO had denied the claim, and the Board had remanded, rather than grant it.  

The examination was scheduled for a date in September 2010, however the Veteran failed to report and it was indicated that he had refused the examination at that location.

Where a veteran fails without good cause to report for a necessary examination scheduled in conjunction with, among other things, an original claim other than for compensation (e.g. a claim for a certificate of eligibility for an automobile and/or specially adapted equipment), the claim shall be denied.  38 C.F.R. § 3.655(b).

VA treatment records dated from August 1999 to June 2009 and various statements submitted by the Veteran reveal that he reported left foot and ankle pain and that he was unable to run due to loss of use of the toes.  He also experienced severe foot pain and immobility due to gout which affected his ability to get out of bed and perform activities of daily living.  There was also occasional left lower extremity numbness which radiated to the foot.  He received a disabled person automobile placard in October 2007 for an unspecified disability.

Examinations revealed intact left lower extremity sensation, good distal pulses, and symmetric deep tendon reflexes and muscle strength.  There was occasional mild swelling of the left 1st metatarsal, pain with manipulation of the left foot, very mild erythema, and decreased range of motion.  The Veteran ambulated with a cane at the time of an August 2004 VA urgent care evaluation and was in a wheelchair at the time of a June 2008 VA primary care evaluation due to a gouty attack.  However, he was again noted to be walking at the time of a July 2009 VA emergency department evaluation.  Diagnoses of, among other things, possible early lumbar radicular symptoms of the left leg and gout were provided.

The Veteran has reported loss of use of the left foot due to the service-connected residuals of a fracture to the third and fourth metatarsals of the left foot.  He is competent to report the symptoms of his left foot disability.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The above evidence does not establish that the Veteran's service-connected left foot disability has caused the permanent loss of use of at least one of his feet.  He has reported; and the clinical evidence reflects; left foot pain, swelling, limitation of motion, and numbness.  While some of these symptoms are related to gout and lumbar radiculopathy, he is not service-connected for either of these disabilities and service connection for gout was specifically denied in an unappealed June 2009 rating decision.  Nevertheless, even considering the symptoms associated with his non-service connected disabilities, he has generally demonstrated an ability to ambulate with a cane, albeit with some difficulty.  He was only noted to be in a wheelchair at the time of a flare up of gout symptoms.  

Moreover, there is no evidence of complete paralysis of the external popliteal (common peroneal) nerve, such as foot drop, drooping of the first phalanges of the toes, loss of dorsiflexion or abduction of the foot, loss of extension of the proximal phalanges of the toes, weakened adduction of the foot, anesthesia covering the entire dorsum of the foot and toes, trophic or circulatory disturbances, or any other characteristic organic changes of complete paralysis.

In light of the above clinical evidence pertaining to the severity of the Veteran's left foot symptoms and his ability to ambulate despite such symptoms, the Board concludes that his reports as to loss of use of the left foot are not credible.  Thus, the VA examination scheduled in September 2010 was necessary because the Veteran had reported an increase in the severity of his service-connected left foot disability and, as explained above, the evidence is currently inadequate to show eligibility for an automobile and/or specially adapted equipment.   

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The Veteran is presumed to have received notice of the examination, and the notation that he refused the examination indicates that he in fact had notice of the scheduled examination.  Kyhn v. Shinseki, 24 Vet. App. 228, 235 (2011).  

As noted above, the Veteran was informed of the consequences of a failure to report for the examination.  He has not shown good cause for his failure to appear for the VA examination scheduled in September 2010.  As such, his claim must be denied, either as a matter of law under 38 C.F.R. § 3.655 or on the basis that the current record does not support entitlement to the benefit.

The Board has considered the doctrine of reasonable doubt, but the preponderance of the evidence is against a finding that there was good cause and reasonable doubt does not arise.  The claim is therefore denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.655(b).


ORDER

Entitlement to a certificate of eligibility for an automobile and/or specially adapted equipment is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


